Citation Nr: 0212714	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998, 
for a grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
asbestosis, effective from July 13, 1998.  By rating decision 
dated in February 2001, the RO assigned an earlier effective 
date of May 26, 1998.  That decision cannot be construed as 
having satisfied the appeal, however, as the veteran has not 
indicated that he is satisfied with this new effective date, 
but instead contends that he believes that the correct 
effective date should be March 1, 1991, the first day of the 
month following the first diagnosis ever of asbestosis in his 
case.

The veteran testified at a videoconference hearing that was 
conducted before the undersigned in January 2002.  A 
transcript of that hearing has been associated with the 
veteran's claims file, and the case has been returned to the 
Board for appellate disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The RO received the veteran's original claim for service 
connection for asbestosis on May 26, 1998, and an informal 
claim for this particular benefit had not been filed prior to 
that date.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 26, 1998, for a grant of service connection for 
asbestosis.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); and the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  For 
instance, by letter dated in July 1998, the RO asked the 
veteran for specific information that was needed in order to 
take further action on his claim for service connection for 
asbestosis.  The veteran was advised in that letter that he 
needed to submit that information within 60 days from the 
date of the letter.

Additionally, it is noted that, by letter dated in February 
2000, the RO informed the veteran of the fact that his case 
had been remanded by the Board and that he needed to fill out 
and return medical release forms to enable the RO to secure 
copies of private medical records pertinent to his claim.  He 
was also informed that he could send the evidence himself, if 
he wished, as that would save time, and was further advised 
that he would be scheduled for a VA medical examination, 
which was needed to make a decision on his claim.  The 
medical examination was scheduled shortly thereafter, and it 
was conducted in May 2000.  Its report is of record.  The 
veteran was then advised, by letter dated in September 2000, 
that service connection for asbestosis had been granted, and 
was informed of the initial effective date assigned.  
Thereafter, by letter dated in March 2001, the RO informed 
the veteran of the new effective date of May 26, 1998, and 
was furnished with a copy of the rating decision explaining 
the rationale for the new effective date.  By letters dated 
in May and December 2001, the veteran was kept apprised of 
the steps being taken by VA regarding his request for a 
videoconference hearing, which was conducted in January 2002.

The veteran has acknowledged that he did not file a claim for 
service connection for asbestosis prior to May 26, 1998, and 
that the first diagnosis of asbestosis was made in February 
1991.  There remains only, therefore, the legal question of 
whether, under VA law and regulation, and based on the 
factual background of this particular case, the veteran is 
entitled to an effective date earlier than May 26, 1998, for 
the grant of service connection for asbestosis.  Moreover, 
the veteran has not identified any additional pertinent 
evidence to this case that may be available but not yet part 
of the record.  Thus, no additional assistance to the veteran 
is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the file reveals that the veteran filed a claim 
for service connection for asbestosis on May 26, 1998, 
alleging that he was exposed to asbestos during service and 
that he had been diagnosed with that disability in February 
1991.  He submitted, in conjunction with his claim, 
photocopies of private medical records confirming the 
February 1991 diagnosis of asbestosis.  The RO denied the 
claim initially in an August 1998 rating decision that the 
veteran appealed to the Board.

The Board remanded the veteran's appeal of his claim for 
service connection for asbestosis in February 2000, 
instructing the RO to re-examine the veteran and obtain a 
medical opinion on the question of the etiology of the 
claimed condition.  The VA medical examination was conducted 
in May 2000, at which time the diagnosis of asbestosis was 
confirmed and an opinion of there possibly being a nexus 
between the current diagnosis of asbestosis and exposure to 
asbestos during service was rendered.  

As indicated earlier, the RO granted service connection for 
asbestosis in a June 2000 rating decision, assigning an 
effective date of July 13, 1998.  This was the date when the 
RO received a duplicate of the veteran's original claim for 
service connection, which had been originally received on May 
26, 1998.  The RO assigned the correct effective date of May 
26, 1998, in a rating decision dated in February 2001.  Also 
as noted earlier, this rating decision of February 2001 did 
not satisfy the veteran's appeal because the veteran 
specifically contends that he believes that the correct 
effective date should be March 1, 1991, the first day of the 
month following the first diagnosis ever of asbestosis in his 
particular case.

At the January 2002 videoconference hearing, the veteran in 
essence restated his contentions of record to the effect 
that, while he filed his claim for service connection for 
asbestosis in May 1998, he believes that the effective date 
for his grant of service connection for this disability 
should be March 1, 1991, because as of February of that year 
a formal diagnosis of asbestosis had already been rendered.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2001).  (emphasis added).

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2) 
(2001).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2001).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

It is undisputed that the veteran did not file a formal claim 
for service connection within the one-year period immediately 
following his discharge from active duty:  he did so on May 
26, 1998, when more than 52 years had elapsed since his 
separation from active military service.  Therefore, an 
earlier effective date could only be granted in this case if 
it were shown that the veteran submitted an informal claim 
for service connection for asbestosis any time prior to May 
26, 1998.
The record shows that the veteran did not do so:  An informal 
claim was not submitted under § 3.155 because no 
communication was ever filed prior to May 26, 1998, 
indicating the veteran's intent to apply for service 
connection for asbestosis.  An informal claim must identify 
the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 
34-35 (1998) (noting that VA "is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed," and citing Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995), for the proposition that VA is not 
required to do a "prognostication" or "conjure up" issues 
that were not raised by the appellant, but to review issues 
reasonably raised by the substantive appeal).  These cases 
make it evident that a veteran's service medical records 
cannot be construed as constituting an informal claim for 
service connection.  A claimant still has to let it be known, 
in some way, that he is seeking service connection for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for asbestosis prior to May 26, 1998, the 
mere review of medical records dated prior to that date could 
not be construed as an informal claim under § 3.157.  In this 
regard, it is noted that the United States Court of Veterans 
Appeals (currently known as the United States Court of 
Appeals for Veterans Claims) held, in a case somewhat similar 
to the present one, the following:

The Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on [records 
indicating that an anxiety disorder was 
causally related to a service-connected 
condition, dated earlier than the 
effective date assigned by the RO].  
However, the effective date of an award 
of service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with VA.  [Cites omitted.]  
Furthermore, because the appellant had 
not [yet] been granted service connection 
for his anxiety disorder, the mere 
receipt of medical records cannot be 
construed as an informal claim [under] 
38 C.F.R. § 3.157.

See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Had this been a claim for an increased rating for an already 
service-connected disability (which this was not), and had 
the file included medical evidence showing treatment for such 
disability prior to May 26, 1998, the Board could have found 
that that record constituted an informal claim for an 
increased rating.

Having determined that the veteran's claim for service 
connection for asbestosis was submitted on May 26, 1998, a 
finding as to when entitlement to this benefit arose is 
unnecessary insofar as, per the applicable regulation, only 
an effective date later than May 26, 1998, could be 
warranted:  As indicated earlier, the effective date in cases 
where service connection has been granted for a particular 
disability shall be the date of the filing of the claim or 
the date when entitlement arose, whichever is later.

In short, the record shows that the RO received the veteran's 
original claim for service connection for asbestosis on May 
26, 1998, and that an informal claim for this particular 
benefit had not been filed prior to that date.  In view of 
this finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than May 26, 1998, 
for a grant of service connection for asbestosis.


ORDER

An effective date earlier than May 26, 1998, for a grant of 
service connection for asbestosis is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

